Citation Nr: 1510289	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-03 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to December 10, 2008, for the assignment  of a 30 percent rating for residuals of fracture of C1 including spondylosis and arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active duty service from December 1957 to March 1960. 

This appeal to the Board of Veterans' Appeals (Board) arose  from a VA rating decision of May 2009 in which the RO granted an increased rating of 30 percent for residuals of fracture of C1 including spondylosis and arthritis, effective .  In June 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013. 

In July 2014, the Veteran testified during a  Board hearing  before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

This appeal is being processed using the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

This appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  


FINDINGS OF FACT

1. A July 1960 rating decision awarded service connection and assigned an initial noncompensable rating for residuals of fracture of C1 including spondylosis and arthritis, effective March 24, 1960; the Veteran did not appeal any aspect of the decision (to include the assigned rating), and no exception to finality of that decision is alleged or shown.

2.  Most recently, following the filing of a claim for increase, in April 2002, the RO continued the rating decision for the service-connected cervical spine (neck) disability; the Veteran did not appeal the later April 2002 determination, and no exception to finality of that decision is alleged or shown.

2.  Following the filing of January 2009 claim for increase, in May 2009, the RO assigned an increased, 30 percent rating, effective December 10, 2008 (the date of a VA medical record identified as an informal claim for increase). 

4.  There was no formal or informal claim for increase subsequent to the  unappealed April 2002 rating decisions and prior to the December 10, 2008 informal claim. 

5.  There is no competent evidence from which it is factually ascertainable that an increase in the Veteran's service-connected cervical spine (neck) disability, warranting assignment of a 30 percent rating, occurred during the one-year period prior to December 10, 2008.



CONCLUSION OF LAW

The claim for an effective date earlier than December 10, 2008 for the assignment of a 30 percent rating for residuals of fracture of C1 including spondylosis and arthritis is without legal merit..  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

However, resolution of this appeal seeking an earlier effective date for the assignment a higher rating for service-connected  disability ultimately turns on when the Veteran filed a claim for the benefits ultimately awarded, and evidence before the RO at the time of the rating decision, as well as the legal authority in effect at that time.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997); and Wright v. Gober, 10 Vet. App. 343 (1997).    

In the present appeal, the December 2012 SOC included citation to the provisions of 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for awards of compensation; and an explanation of the denial.  Moreover, the Veteran has been afforded the opportunity to offer testimony and present evidence and argument with respect to the claim on appeal during his July 2014 Board hearing. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.   In this case, the Board finds that there has been substantial compliance with the provisions of 38 C.F.R. § 3.103, and that that the hearing was legally sufficient.  

Here, during the July 2014 hearing, the undersigned noted the issue on appeal.  Information was solicited regarding the Veteran's onset, history, and symptoms, relating to his cervical spine (neck) disability, as well as the administrative history relating to filing and adjudication of the VA claim for benefits.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not suggest the submission of any specific evidence, given the nature of the claim (as noted above and below, the Veteran was not prejudiced by an omission in this regard.  Notably, moreover, no additional evidence was identified or presented at the time of the hearing or thereafter, and nothing else  gave rise to the possibility that existing evidence relevant to the to the Veteran's claim had been overlooked.  

The Board finds that the aforementioned actions are sufficient to satisfy any fundamental due process owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter). 


II.  Earlier Effective Date

The Veteran maintains that an effective date prior to December 10, 2008, is warranted for the assignment of a 30 percent rating for his residuals of fracture of C1 including spondylosis and arthritis (neck disability). 

Historically, service connection was established for residuals of a neck fracture in a July 1960 rating decision, at which time a noncompensable rating was assigned effective from March 24, 1960, the day following the Veteran's discharge from service.  

In October 1979, the Veteran filed an increased rating claim for his neck disability.  In a letter dated December 28, 1979, the Veteran was requested to provide evidence relating to his disability, such as clinical records or a statement from a doctor.  He was advised that he could expedite action on the claim by submitting the evidence as soon as possible, and was informed that if this is not received within one year from the date of the letter, no benefits would be payable on the basis of this pending claim.  It does not appear that any evidence was submitted in support of the claim.  The claim was closed and was not adjudicated on the merits.

In October 2001, the Veteran again filed an increased rating claim for his neck disability.  In a rating decision issued on April 1, 2002, a compensable rating for the neck disability was denied.  In a letter dated on April 3, 2002, the Veteran was advised of the denial of the claim and of his appellate rights.  On April 5, 2002, additional evidence was added to the file, consisting of private medical records dated in January and February 2012.  A second rating decision was issued on April 25, 2002 to include consideration of the aforementioned evidence; again, a compensable rating for the neck disability was denied.  In a letter issued on April 25, 2002, the Veteran was again advised of the denial of the claim and of his appellate rights.  He did not appeal the April 2002 decisions.  

On January 21, 2009, the Veteran filed a formal increased rating claim for his neck disability.  VA records dated from May 2005 to April 2009 were added to the file.  These records indicate that the Veteran was seen on December 10, 2008 with complaints of chronic neck pain with occasional right radicular pain.  Prior VA records do not reference neck complaints, problems or symptoms.  

A VA examination was conducted in March 2009; at that time the Veteran reported having intermittent neck pain that averaged an 8/10 in severity.  He denied radiation of the pain down his upper extremities and denied any effect on daily activities.  It was noted that he did not use any assistive devices.  Physical examination findings revealed no gross deformity.  Range of motion was limited to flexion of 0-10 degrees, right and left lateral rotation of 0-10 degrees, right and left lateral bending of 0-5 degrees, and extension of 0 degrees.  There was pain at the extremes of motion.  Range of motion was not limited by weakness, incoordination, fatigability, or lack of endurance on repetitive motion or flares.  Sensation was intact to light touch in the bilateral upper extremities.  X-ray films revealed moderate narrowing of the disk space at C6-C7 and extensive spondylosis at all levels of the cervical spine.  Degenerative disk disease at C6-C7 and multilevel cervical spine spondylosis were diagnosed.

In a May 2009 rating action, the RO granted an increased rating of 30 percent for residuals of fracture of C1 including spondylosis and arthritis.  The grant was primarily based on the severity of limitation of motion as documented in the March 2009 VA examination report; however, the RO assigned .  

During the July 2014 Board hearing, .  He stated that he injured his neck in during service in 1959 in a swimming pool accident.  He stated that the condition was treated for months during service and in the years after his discharge, and was later treated by VA from 1999 forward.  The Veteran indicated stated that the 30 percent rating should be awarded back to March of 1960 when he was discharged, because he was still suffering from the same service-related injury.  He mentioned that he could not understand the process and that is why he had not previously challenged the non-compensable rating.


Analysis

In this case, the currently assigned effective date of December 10, 2008, for the assignment a 30 percent rating  for residuals of fracture of C1 including spondylosis and arthritis, is the date of a VA clinical record noting neck problems which the RO construed as an  informal claim for an increased rating for the cervical spine (neck) disability.   The Veteran maintains that an effective date of March 1960 should be assigned.  

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof. 38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.

This case presents two questions for resolution of the earlier effective date claim:   first, whether an increased rating claim was filed prior to December 10, 2008; and second, whether there is any evidence that the Veteran's service-connected cervical spine (neck) disability warranted the assignment of a 30 percent rating during the one year period prior to December 10, 2008.  The Board notes that the controlling facts  in this case are (1) the date on which the Veteran initiated the  increased rating claim for residuals of fracture of Cl including spondylosis and arthritis culminating in the award of the 30 percent rating; and (2) the earliest date on which entitlement to a 30 percent rating evaluation for residuals of fracture of Cl including spondylosis and arthritis was factually ascertainable.  38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400. 

As an initial matter, the Board notes that, although the Veteran's asserts his entitlement to an effective date back to March 1960 (following his discharge from service), the July 1960 rating decision that awarded service connection for residuals of a cervical spine fracture and assigned an initial nonompensable rating, effective March 24, 1960, is final.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  A claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, the Veteran did not file t a notice of disagreement within one year of the notice of  such decision, or submit any additional evidence pertaining to the claim during that time. 

Thereafter, the Veteran filed an increased rating claim in October 1979.  In a December 1979 letter, he was advised that he must submit evidence in support of the claim within one year of the date of the letter or the claim would close.  It does in fact appear that the claim was closed without any actual adjudication.  Where evidence requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158.  When a claim is abandoned, the Veteran must file a new claim, and the effective date will not be earlier than the date of receipt of the new claim.  Id.  In essence, under these circumstances, the claim does not remain pending.  

In April 2002, the Veteran filed a new increased rating claim.  The Veteran was advised of the denial of the claim in a letter issued on April 3, 2002, and of his appellate rights.  On April 5, 2002, additional evidence was added to the file, consisting of private medical records dated in January and February 2012.  Under 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Accordingly, a second rating decision was issued on April 25, 2002 to include consideration of the aforementioned evidence; again a compensable evaluation for the cervical spine (neck) disability was denied.  In a letter issued on April 25, 2002, the Veteran was again advised of the denial of the claim and of his appellate rights.  

Thereafter, no new and material evidence pertaining to the Veteran's claim for an increased rating for a cervical spine (neck) disability was received prior to the expiration of the appeal period stemming from the April 25, 2002 rating decision.  In fact, no evidence at all was associated with the record during such time period.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Accordingly, the April 25, 2002 decision is also a final rating decision.  

As the April 25, 2002 rating decision is final, the first inquiry is whether following the issuance of such decision; an increased rating claim for a neck disability, either formal or informal was prior to December 10, 2008.  In this regard, the Veteran and his representative have advanced no specific contentions.  Applicable regulations, specifically the provisions of 38 C.F.R. § 3.157, provide that if a formal claim for compensation has previously been allowed, as was the case here, a VA hospital admission or examination report can be accepted as an informal claim for increase; the date of the VA hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established.  In this case the December 10, 2008 VA evaluation report represents a recognized informal claim. 

However, the record is entirely negative for any formal or informal claim for increase subsequent to the unappealed April 25, 2002 rating decision and prior to the currently assigned December 10, 2008, effective date.  The Court has made it plain that the date of the filing of a claim is controlling in determinations as to effective dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997); and Wright v. Gober, 10 Vet. App. 343 (1997).  In this case, the earliest filing date of either a formal or informal claim requesting an increased evaluation for a cervical spine (neck) disability following the April 25, 2002 rating action was clearly no earlier than December 10, 2008. 

Having established December 10, 2008, as the earliest filing date for an increased rating claim for a cervical spine (neck) disability, the second inquiry is whether there is evidence that the Veteran's service-connected condition warranted a 30 percent rating  during the one-year period prior to December 10, 2008.  Again the Veteran and his representative have made no specific contentions in this regard.  

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan, supra;  Servello v. Derwinski, 3 Vet. App. 196 (1992).  In VAOPGCPREC 12-98, VA General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.  See also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans with a one-year grace period for filing a claim following an increase in a service-connected disability). 

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three possible methods for assigning an effective date may be applicable depending on the facts of the case: 

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) is the appropriate effective date; 38 C.F.R. § 3.400(o)(1) ; 

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) during that year long period prior to the filing of the increased rating claim is the appropriate effective date 38 C.F.R. § 3.400(o)(2) ; 

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) is appropriate; 38 C.F.R. § 3.400(o)(2). Harper, 10 Vet App at 126. 

The term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to a higher disability level.  See Hazan, 10 Vet. App. at 519 (noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

The Veteran's disability of the cervical spine has been rated under Diagnostic Code 5235, used for the evaluation of vertebral fracture or dislocation.  The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a rating of 20 percent where disability of the cervical spine is assignable for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees or combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 30 percent rating is assignable where forward flexion of the cervical spine is 15 degrees or less; or, when there is favorable ankylosis of the entire cervical spine.  A higher, 40 percent, rating is assignable for unfavorable ankylosis of the entire cervical spine.  For the maximum 100 percent rating, there must be unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235-5243).

Under the rating schedule, forward flexion to 45 degrees, extension and lateral rotation to 45 degrees, and rotation to 80 degrees bilaterally are considered normal range of motion of the cervical spine.  "Combined range of motion" refers to the sum of the ranges of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  Normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides a 10 percent rating for incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months. A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of this Formula, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

In this case, there is no competent evidence from which it is factually ascertainable that the criteria warranting the assignment for a 30 percent evaluation for a disability of the cervical spine were met at any time during the year prior to December 10, 2008; in fact these criteria were not shown to be met until documented in a VA examination report of March 2009.  Therefore, an earlier effective date is not warranted based on such considerations.  Accordingly, the correct effective date for the assignment of a 30 percent evaluation for residuals of fracture of C1 including spondylosis and arthritis, is the date of the informal claim for increase, December 10, 2008, as is currently assigned. 

With respect to the Veteran's specific contention to the effect that the proper effective date should be March 1960, as explained above, on these facts, there is no legal basis for the assignment of such an effective date.  Here, the Veteran's 1960 claim culminating in the award of service connection and assignment of a 0 percent rating, as well as the claims for increase filed prior to date of the December 10, 2008 were finally resolved.  As such-and in the absence of any allegation or evidence that an exception to finality of any of those prior decisions applies-an  effective date in March 1960 is legally precluded.  

With respect to the Veteran's 2014 hearing testimony to the effect that he didn't understand the process, the Board acknowledges that understanding the VA process may be challenging and difficult to comprehend.  However, "[t]he Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statutes and lawfully promulgated agency regulations."  Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 385 (1947)).  Consequently, even if the Veteran feels that he was not provided with adequate information to understand the VA process, those circumstances do not change the outcome of this case.

In summary, there was no pending-unresolved-claim for increased rating for residuals of fracture of C1 including spondylosis and arthritis, either formal or informal, prior to December 10, 2008.  Moreover, there is no competent evidence from which it is  factually ascertainable that the criteria for the assignment of a 30 percent rating  for residuals of fracture of C1 including spondylosis and arthritis were met at any time during the one-year period prior to December 10, 2008.  Under these circumstances, there is no legal basis for an effective date prior to December 10, 2008, for the assignment of a 30 percent rating for the cervical spine (neck) disability .

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no earlier effective date is assignable, the claim for an earlier effective date  must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The claim for an effective date prior to December 10, 2008, for the assignment of a 30 percent rating for residuals of fracture of C1 including spondylosis and arthritis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


